Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claims 16-33 are pending and remain for further examination.

The New Grounds of Rejection
Applicant’s arguments with respect to the rejection(s) of claims 16-33 under 102/103 filed on February 24, 2022 have been fully considered and are. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new secondary reference (Haven, USPAP 2019/0332084 A1). 

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The text of those sections of title AIA  35 U.S.C. 103 code not included in this action can be found in a prior Office Action.

Claims 16-20 and 29-33 are rejected under U.S.C. 103 as being un-patentable over Ghare (U.S. Patent Application Publication No. 2018/0121254 A1) in view of Haven (U.S. Patent Application Publication No. 2019/0332084 A1).

As to claim 16, Ghare discloses a system for streaming measurement data (see abstract and figures 1 & 5-6) comprising: a number of provider devices configured to provide a number of data streams including a plurality of structured data records indicative of measurement data obtained from at least one of a number of sensors (figure 1, par. 0021 lines 3-14, reference discloses the data producers send data streams including the data records, pars. 0002 & 0068, reference discloses that data obtained from the sensors embedded at complex machinery); a registry device configured to store, for each of the number of data streams, a semantics specification indicative of a semantics of the plurality of structured data records of a respective data stream (figure 6, pars. 0054-0055, reference discloses stream management service stores the data records of a respective data stream); and a number of consumer devices configured to, for at least one of the number of data streams: receive the respective data stream provided by a corresponding provider device; obtain the measurement data from the plurality of structured data records included in the received data stream based on the semantics specification of the received data stream stored in 
However, Ghare does not disclose that the measurement data obtained from at least one of a number of sensors of an industrial automation facility.
Haven discloses a system for streaming measurement data (see abstract and figures 1-2, par. 0014) comprising: a number of provider devices configured to provide a number of data streams including a plurality of structured data records indicative of measurement data obtained from at least one of a number of sensors of an industrial automation facility (figures 1-2, pars. 0021-0026, reference discloses the sensors send data streams including the data records and also discloses that the measurement data obtained from the sensors of an industrial automation facility).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Haven as stated above with the system of Ghare for obtaining measurement data from sensors of an industrial automation facility because it would have provided non-contact control system and method in the industrial automation system/facility.

As to claim 17, Ghare discloses that the registry device is configured to provide an interface for registering one or more of the semantics specifications (see figures 5-6, reference discloses an interface to receive and store data record at stream management service).
As to claims 18-19, Ghare discloses that the registry device is configured to determine one or more of the semantics specifications by parsing semantics information about the corresponding data stream, said semantics information being received from the corresponding provider device (figure 1, par. 0021, figure 5, par. 0051, reference teaches about parsing data record received from data producer).

As to claim 20, Ghare discloses that the semantics information received by the registry device comprises at least one of the plurality of structured data records of the corresponding data stream (figure 6, pars. 0054-0055, reference discloses stream management service receive and stores the data records of a respective data stream).

As to claim 29, Ghare teaches that consuming the obtained measurement data includes at least one of: providing the obtained measurement data to an external unit connected to the system for streaming measurement data; storing the obtained measurement data into a historical database comprised by the system for streaming measurement data; and performing, on at least one of the consumer device and a number of further devices connected to the consumer device and comprised by the system for streaming measurement data, at least one of analysis, monitoring, and control of the industrial facility utilizing the obtained measurement data (figure 3, pars. 0038-0043, reference teaches about obtaining, storing, performing on at least one consumer device the measurement data received from data producer by stream management service).

As to claims 30-31, selecting a frequency for measurement data obtained from the number of sensors (see pars. 0003 & 0068) to control receiving and transmitting measurement data, it would have provided reliable communication between data producer and data consumer. Additionally, Ghare discloses that determining an input rate of data records in to the partition, which is functionally equivalent to the claimed limitations. Ghare also discloses that the number of data streams comprise a number of real-time data streams provided by the number of provider devices and received by the number of consumer devices in real time (par. 0067, reference teaches about real-time communication between provider devices and consumer devices).

As to claims 32-33, they are also rejected for the same reasons set forth to rejecting claim 1 above, since claim 32 is merely the method of operations and claim 33 is merely a program product for the apparatus defined in the claim 1, also claims   32-33 do not teach or define any new limitations than above rejected claim 1.

Claims 21-28 are rejected under U.S.C. 103 as being un-patentable over Ghare (U.S. Patent Application Publication No. 2018/0121254 A1) in view of Haven (U.S. Patent Application Publication No. 2019/0332084 A1) as applied to claim 16 above, and further in view of Thomas et al (U.S. Patent Application Publication No. 2017/0124166 A1).


As to claim 21, neither Ghare nor Haven discloses a respective structured data record of the plurality of structured data records comprises a number of fields, each field including a value and a field identifier associated with the value; and wherein a respective semantics specification of the number of semantics specifications comprises a mapping between each of a plurality of predetermined tags and a corresponding one of the field identifiers.
Thomas et al disclose a system for streaming measurement data (see abstract and figures 1 & 5-6) comprising: receiving a data stream and a semantics specification indicative of a semantics of the plurality of structured data records of a respective data stream (figures 1A-1B & 5), wherein a respective structured data record of the plurality of structured data records comprises a number of fields, each field including a value and a field identifier associated with the value; and wherein a respective semantics specification of the number of semantics specifications comprises a mapping between each of a plurality of predetermined tags and a corresponding one of the field identifiers (figure 4, pars. 0090-0094, reference discloses that the data records comprise metadata including a plurality of fields such as field ID, data values (start/end), and data length).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Thomas et al as stated above with the system of Ghare because it would have provided reliable communication between data producer and data consumer by creating dynamic field schema is applied to incoming data stream and generating outgoing data stream in a dynamic field format.

As to claim 22, Thomas et al disclose that parsing of the received semantics information includes matching each of a plurality of patterns defined for each of the number of predetermined tags against each of a number of field identifiers included in the received semantic information (figure 4, pars. 0090-0094, figure 15, par. 0222).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Thomas et al as stated above with the system of Ghare because it would have provided reliable communication between data producer and data consumer by creating dynamic field schema is applied to incoming data stream and generating outgoing data stream in a dynamic field format.

As to claims 23-24, Ghare discloses that at least one consumer device of the number of consumer devices is further configured to receive the semantics specification of the respective data stream from the registry device (figure 1, par. 0022, figure 6, par. 0056, reference teaches that the data consumers receive the data streams provided by the data providers and obtain the data records of the received data streams from the stream management service).

As to claims 25-26, Ghare teaches that a tagging device configured to, for at least one of the number of data streams: receive, from the registry device, the semantics specification of the respective data stream, receive the respective data stream provided by a corresponding one of the provider devices, modify the received data stream by inserting, based on the received semantics specification, instances of at least one predetermined tag of the number of predetermined tags into the plurality of 

As to claim 27, Thomas et al disclose that the tagging device is configured to, for each field of each of the plurality of structured data records, if it is determined, based on the semantics specification, that the field identifier of the respective field corresponds to one predetermined tag of the predetermined tags, associate an instance of the corresponding one of the predetermined tags with the field identifier (figure 4, pars. 0090-0094, figure 15, pars. 0214-0216 & 0221).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Thomas et al as stated above with the system of Ghare because it would have provided reliable communication between data producer and data consumer by creating dynamic field schema is applied to incoming data stream and generating outgoing data stream in a dynamic field format.

As to claim 28, Thomas et al disclose that a respective consumer device is configured to obtain the measurement data from the plurality of structured data records of the at least one of the number of data streams by accessing a number of fields of a respective structured data record, each of the accessed number of fields being a field having an associated field identifier which is associated with one of the predetermined tags (figure 4, pars. 0090-0094, figure 15, pars. 0214-0216 & 0221).


Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claims 16-33 under 101/103 filed on February 24, 2022 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new reference. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action.

Additional Reference
The examiner as of general interest cites the following reference.
a. 	Kiessling, U.S. Patent Application Publication No. 2016/0182394 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            March 08, 2022